ORDER

PAULINE NEWMAN, Circuit Judge.
Injection Research Specialists, Inc. and Pacer Industries, Inc. (Injection Research) submit a petition for a writ of mandamus to direct the United States District Court for the District of Minnesota to vacate portions of two orders requiring Injection Research to produce certain documents that Injection Research asserts are privileged. Injection Research also submits a motion to stay the orders, which require production of the documents by November 28, 2003.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The petition for writ of mandamus is denied.
(2) The motion to stay is denied.